— Appeal from an order of the Family Court, Oneida County (Randal B. Caldwell, J.), entered January 24, 2007 in a proceeding pursuant to Family Court Act article 4. The order, among other things, *1289confirmed the determination of the Support Magistrate that respondent had willfully failed to pay child support.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Sacco v Profit, 133 AD2d 535 [1987]). Present—Scudder, P.J., Martoche, Green, Pine and Gorski, JJ.